Case 1:21-mc-00200-RA Document3 Filed 07/30/21 Page 1 of 1

 

 

 

 

 

 

USDC-SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORE DOC#:
DATE FILED:
ABC,
Plaintiff,
21-MC-200 (RA)
Vv.
DEF,
Defendant.
ABC,
Plaintiff,
21-MC-201 (RA)
Vv.
DEF,
Defendant.
ABC,
Plaintiff, 21-MC-204 (RA)
Vv.
DEF, ORDER
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

The Clerk of Court is respectfully directed to terminate these three sealed cases.

SO ORDERED.
Dated: July 30, 2021 / /} _
New York, New York f /, f ee
i/ _—— _

 

RONNIE ABRAMS
United States District Judge

 
